Alexander, J.
(dissenting) — The majority holds that the trial court erred in not articulating a factual basis for its order revoking Dahl’s Special Sex Offender Sentencing Alternative (SSOSA), and it remands for a hearing following which the court is to explain the grounds for its new “decision.” Majority op. at 690. Unfortunately, the majority has not told us why remand, rather than dismissal, is the proper remedy. In my judgment, dismissal of the State’s petition to revoke is warranted because allowing the State a second opportunity to establish support for an order of revocation unfairly prejudices Dahl.
In reaching the conclusion that I do, I rely on State v. Head, 136 Wn.2d 619, 964 P.2d 1187 (1998), a case in which the trial court failed to enter written findings of fact and conclusions of law. Although we were there reviewing a trial judge’s determination of guilt, the analysis we applied there should also have application here because the procedures and consequences that are attendant to a SSOSA revocation and a determination of guilt after a bench trial are similar. In a bench trial, the trial court is required to enter findings and conclusions to enable an appellate court to completely review the case on appeal. CrR 6.1(d). Similarly, a trial judge is to articulate the factual basis underlying revocation of a suspended sentence for exactly the same purpose. See State v. Lawrence, 28 Wn. *691App. 435, 439, 624 P.2d 201 (1981). Furthermore, the trial judge is the sole decision maker in both proceedings, and either may result in the defendant’s confinement. In light of these similarities, the remedy for the improper revocation of Dahl’s SSOSA should be determined by employing the analysis we endorsed in Head.
In Head, we stated that “reversal may be appropriate where a defendant can show actual prejudice resulting from the absence of findings and conclusions.” Head, 136 Wn.2d at 624. As one “example” of “actual prejudice,” we noted our concern that findings of fact entered on remand following argument on appeal could be tailored to meet the issues, as already framed on appeal, thus artificially justifying an otherwise improper decision. Head, 136 Wn.2d at 624-25. Although I recognize that we indicated in Head that this kind of prejudice could be shown only after such tailored findings are entered on remand, it is my view that actual prejudice can be demonstrated prior to remand in a case where it is obvious that the trial court relied on the inadmissible hearsay evidence in reaching its decision. Here, it is readily apparent that the trial judge’s decision to revoke was greatly influenced by inadmissible evidence. Indeed, the trial judge essentially said so in her oral ruling, which is set forth in its entirety as follows:
The Court has reviewed the file and the reports that were submitted. I’m going to note that on September 26th, 1996 there’s a letter from Michael O’Connell to Dr. Murphy where he’s talking about neurological evaluation, and it says in the first paragraph that that may well interfere with his ability to be a subject of polygraph testing.
I’m also going to note that the neurological testing was done at the time of the last review, there was going to be a movement disorder checked out, and I see now that we’re at this hearing, there’s a possible learning disability or possible cognitive learning deficit that is scheduled to be tested on July 2nd. I think that his treatment providers have been trying to find out why his treatment is not progressing as they feel it should be and have come up with nothing.
The letter to the bank teller shows that while he may be *692truthful, he may be dangerous. He doesn’t recognize that someone that he had sexual feelings about in the past would not be an appropriate person to be a confidante friend at this time. The exposure to the 13- and 14-year-old girls who identified him in a photo montage, and the evidence in his favor is a polygraph testing, which has been noted before he may not be suitable for; under all those considerations, I’m going to revoke his SSOSA.
Verbatim Report of Proceedings (VRP) at 15-16 (emphasis added). These brief remarks by the trial judge appear all the more significant when they are viewed in light of the fact that the revocation hearing consisted entirely of argument of counsel for the State and defendant, the presentation of a violation report from a community corrections officer, and the submission of letters from Michael O’Connell, of Michael A. O’Connell and Associates, a specialist in the evaluation and treatment of sexual deviants. The State’s presentation largely centered on its highlighting of O’Connell’s letter of June 10, 1997, in which O’Connell describes as his “most serious concern” a report that a man fitting Dahl’s description had exposed himself to two teenage girls.4 Clerk’s Papers at 61. This evidence, which clearly was key to the trial court’s decision, is evidence that the majority properly concludes was not admissible and should not have been considered by the trial court.
Although the majority acknowledges that the trial court’s revocation order was based “at least in part” on consideration of the inadmissible evidence, it nevertheless remands to the trial court, in order to give it an opportunity to justify a decision that was clearly unjustified by the evidence before it. Majority op. at 689. This not only creates an appearance of unfairness, but it places an almost impossible burden on Dahl to prove, in the event the trial court *693again orders revocation of Dahl’s SSOSA, that the trial court’s findings of fact and conclusions of law were tailored to justify the decision.
In addition to the prejudice noted above, Dahl has also suffered the kind of prejudice the Court of Appeals recognized in State v. Witherspoon, 60 Wn. App. 569, 805 P.2d 248 (1991). Similar to the factual circumstance the court was faced with in Witherspoon, Dahl has been in custody since the trial court revoked his SSOSA on June 18, 1997. Presumably, he will remain in custody until such time as a new hearing is held and the trial court explains its decision in the form of findings of fact and conclusions of law. It will obviously take a great deal of time to accomplish all of this, time that the defendant would not have to confront if the trial court had done as it was supposed to do in June 1997. While I recognize that we held in State v. Royal, 122 Wn.2d 413, 858 P.2d 259 (1993), that a mere delay in entering findings of fact and conclusions of law does not automatically justify dismissal, we are faced here with a complete failure to enter findings and conclusions and confronted with an oral ruling that does not rest on a firm foundation due to the fact that it was based on inadmissible evidence. If in the likely event the trial court, the Court of Appeals, or this court should conclude, following remand, that revocation is not justified, it will be impossible to undo the fact that the defendant has sat in jail for a period of years waiting for an unjustified revocation order to be set aside.
In the final analysis, Dahl has been in prison for approximately two-and-a-half years since his SSOSA was revoked. He now faces an additional wait, during which the trial court is to revisit stale proceedings, hopefully ignoring a portion of the developed record upon which it previously relied. The majority opinion, which requires the trial court to consider the admissible evidence objectively and explain the grounds for its decision, overlooks the substantial prejudice Dahl suffers because of its ruling that remands for a new hearing. To protect Dahl’s right to minimal due pro*694cess, I would dismiss the State’s petition to revoke without prejudice to the State’s right to file a new petition in the event it should conclude that there is a meritorious basis for doing so. I, therefore, dissent.
Johnson and Sanders, JJ., concur with Alexander, J.

Counsel for the State indicated at the hearing:
“But what we see instead during this time frame is that Mr. Dahl continues in his deviant practices, we have, in effect, two different episodes, one which is alleged that diming the time of his work release Mr. Dahl actually exposed himself to a couple young girls, 13 and 14 years old, the girls both identified Mr. Dahl from a photo montage.” VRP at 5.